Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 1 of 9 PageID #: 5950




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

TEDDY ARCHER, TREY BERNADOU,                )
SEDETRIC CHAMBLISS, BRODRICK                )
FRANCIS, JAMES HUTCHINSON, DANIEL           )
MANOFSKY, DEVON SPRINGER, ERIC              )
STEWART, ANDREW WALLS, CALVIN               )
WESLEY, AND CHRIS WOODRUFF, ET AL.,         )
                                            )
                                                Civil Action No.: 1:18-cv-00470-SB
                            Plaintiffs,     )
                                            )
                    v.                      )
                                            )
DEFENDERS, INC.,                            )
                                            )
                            Defendant.      )
                                            )

         DEFENDANT DEFENDERS, INC.’S BRIEF IN SUPPORT OF
   MOTION TO DISMISS OPT-IN PLAINTIFFS GREG GODFREY AND EVIAN
 ARCHERO-ROCHERO FOR FAILURE TO RESPOND TO DISCOVERY REQUESTS
                   AND/OR NONRESPONSIVENESS

Dated: April 28, 2021                       BURR & FORMAN LLP
                                            J. Cory Falgowski (No. 4546)
                                            1201 N. Market Street, Suite 1407
                                            Wilmington, DE 19801
                                            Telephone: (302) 830-2312
                                            Facsimile: (302) 397-2566
                                            Email: jfalgowski@burr.com
                                                     -and-
                                            K. Bryance Metheny (Pro Hac Vice)
                                            Ronald W. Flowers, Jr. (Pro Hac Vice)
                                            Martin E. Burke (Pro Hac Vice)
                                            H. Carlton Hilson (Pro Hac Vice)
                                            420 N. 20th Street, Suite 3400
                                            Birmingham, Alabama 35203
                                            Telephone: (205) 251-3000
                                            Facsimile: (205) 458-5100
                                            Email: bmetheny@burr.com
                                                   rflowers@burr.com
                                                   mburke@burr.com
                                                   chilson@burr.com

                                            Counsel for Defendant
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 2 of 9 PageID #: 5951




                                                 TABLE OF CONTENTS

I.     NATURE AND STAGE OF THE PROCEEDINGS AND FACTUAL BACKGROUND ... 1
II.   ARGUMENT .......................................................................................................................... 3




45436432 v3                                                         i
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 3 of 9 PageID #: 5952




                                           TABLE OF AUTHORITIES

Doornbos, et al. v. Pilot Travel Centers, LLC, ................................................................................4
   2008 WL 4764334, at *3 (E.D. Tenn. Oct. 27, 2008)

Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) ...............................................................3

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) .......................................3

Rivet v. Office Depot, Inc., 2015 U.S. Dist. LEXIS 171175, at *14 (D. N.J. Dec. 22, 2015) .........4

Stezzi v. Citizens Bank, 542 F. App’x 124, 126 (3d Cir. 2013) .......................................................3

Woulard v. Brown, No. 01-350, 2004 LEXIS 3100, at *3-4 (D. Del. Feb. 24, 2004) .....................4




45436432 v3                                                    ii
    Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 4 of 9 PageID #: 5953




                 I.      NATURE AND STAGE OF THE PROCEEDINGS AND
                                FACTUAL BACKGROUND

          On March 28, 2018, certain plaintiffs filed this lawsuit against Defendant Defenders, Inc.

(“Defendant” or “Defenders”). See D.I. 1. On November 14, 2018, the Court conditionally

certified this case as an FLSA collective action. See D.I. 54. Following the notice and opt-in

period, the parties jointly submitted a proposed supplemental scheduling order to the Court on

March 11, 2019. See D.I. 82. On March 12, 2019, the Court entered a Supplemental Scheduling

Order, which permits the parties to each select certain “Selected Plaintiffs” who will be subject

to depositions and written discovery, including interrogatories, requests for production, and

requests for admission. See D.I. 83, p. 1-2. The Supplemental Scheduling Order specifically

provides that, “[t]o the extent any Selected Plaintiff does not respond to Defendant’s

discovery requests, appear for deposition, and/or is or becomes nonresponsive to Plaintiffs’

counsel, Defendant shall be permitted to prepare a motion to dismiss that Selected

Plaintiff’s claims and to serve written discovery on and depose a replacement Plaintiff.”

D.I. 83, p. 2 (emphasis added).

          On April 24, 2019, the parties exchanged their lists of plaintiffs selected to participate in

discovery. See Appendix at Exhs. 1-2. On May 17, 2019, Defenders served interrogatories and

requests for production on the plaintiffs selected to participate in discovery, including Selected

Plaintiffs Greg Godfrey and Evian Archero-Rochero.1 See Exh. 3; D.I. 105.

          Mr. Godfrey did not produce responses to Defenders’ written discovery requests. On

September 6, 2019, counsel for Plaintiffs notified counsel for Defenders by email that they

“continue to reach out to [Mr. Godfrey] in an effort to complete [his] discovery responses, but


1
  Mr. Archero-Rochero responded to Defenders’ May 17, 2019 written discovery requests on
July 31, 2019.



45436432 v3                                         1
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 5 of 9 PageID #: 5954




have not made further progress in that regard . . . .” See Exh. 4. After not receiving Mr.

Godfrey’s discovery responses, on January 17, 2020, counsel for Defenders wrote to counsel for

Plaintiffs and requested production of Mr. Godfrey’s responses. See Exh. 5. On February 3,

2020, counsel for Plaintiffs responded by email and stated “we expect to be in a position to

provide these responses in the near future, and indeed, with respect to Mr. Godfrey, we are

awaiting only final confirmation of the responses.” See Exh. 6. To date, Mr. Godfrey has not

produced responses to Defenders’ written discovery requests.

          On October 27, 2020, counsel for Defenders wrote to counsel for Plaintiffs regarding

scheduling of Selected Plaintiffs’ depositions, including Mr. Godfrey. See Exh. 7. After not

receiving information regarding Mr. Godfrey’s availability, counsel for Defenders again wrote to

counsel for Plaintiffs on November 23, 2020, and requested dates on which Mr. Godfrey is

available for deposition. See Exh. 8. On December 3, 2020, counsel for Plaintiffs wrote to

counsel for Defenders and stated, “Unfortunately, we still have been unable to make contact with

Mr. Godfrey regarding deposition scheduling.” See Exh. 9. On March 26, 2021, counsel for

Defenders again wrote to counsel for Plaintiffs regarding (among other things) Mr. Godfrey’s

failure to respond to discovery and deposition availability. See Exh. 10, p. 3. In response, on

April 9, 2021, counsel for Plaintiffs wrote to counsel for Defenders and stated, “We have been

unable to make contact with Mr. Godfrey concerning discovery due from him.” See Exh. 11.

          Similarly, on March 19, 2021, counsel for Defenders wrote to counsel for Plaintiffs

regarding scheduling Mr. Archero-Rochero’s and other Selected Plaintiffs’ depositions. See

Exh. 12. On April 14, 2020, counsel for Plaintiffs provided dates certain Selected Plaintiffs

could be available for deposition “except for Evian Archero-Rochero whom [they] have been

unable to reach.” See Exh. 13.




45436432 v3                                    2
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 6 of 9 PageID #: 5955




          To date, there is no indication that Mr. Godfrey and Mr. Archero-Rochero have

responded to their own counsel’s attempts to contact them regarding deposition scheduling. On

April 9, 2021, and April 23, 2021, counsel for Plaintiffs indicated they take “no position” with

respect to dismissal of Mr. Godfrey and Mr. Archero-Rochero for the reasons stated herein.2 See

Exhs. 14-15.

                                       II.     ARGUMENT

          Federal Rules of Civil Procedure 37(d) and 41(b) allow the Court to dismiss an action,

with prejudice, based upon failure of the plaintiffs to prosecute the case or comply with

applicable rules or orders of the Court. “A district court is authorized, on defendant’s motion, to

dismiss an action for failure to prosecute or obey a court order ….” Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985) (citing Fed. R. Civ. P. 41(b)). “The court’s power to dismiss is an

inherent aspect of its authority to enforce its orders and insure prompt disposition of lawsuits.”

Id. When considering dismissal under Rule 37(d) or Rule 41(b) a court must balance the

following six factors: (1) the extent of the party’s personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to discovery; (3) a history

of dilatoriness; (4) whether the conduct of the party or the attorney was willful or in bad faith; (5)

the effectiveness of sanctions other than dismissal; and (6) the meritoriousness of the claim or

defense. Stezzi v. Citizens Bank, 542 F. App’x 124, 126 (3rd Cir. 2013) (citing Poulis v. State

Farm Fire & Cas. Co., 747 F.2d 863, 868 (3rd Cir. 1984)).

          By failing to provide discovery responses and/or communicate with Plaintiffs' counsel

regarding deposition scheduling, Mr. Godfrey and Mr. Archero-Rochero “have neglected their


          2
          The Court previously granted Defendant’s motions to dismiss certain other Selected
Plaintiffs on October 21, 2019, and April 9, 2020, for failure to respond to discovery and/or
nonresponsiveness. See D.I. 122, 196.



45436432 v3                                       3
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 7 of 9 PageID #: 5956




duties as participants in this litigation” and should be dismissed. See, e.g., Doornbos, et al. v.

Pilot Travel Centers, LLC, 2008 WL 4764334, at *3 (E.D. Tenn. Oct. 27, 2008); Woulard v.

Brown, No. 01-350, 2004 LEXIS 3100, at *3-4 (D. Del. Feb. 24, 2004). Furthermore, as set

forth above, the Court’s March 12, 2019 Supplemental Scheduling Order permits dismissal of

plaintiffs selected by the parties to participate in discovery for failure to respond to written

discovery or for becoming nonresponsive to their own counsel. D.I. 83, p. 2 (“To the extent any

Selected Plaintiff does not respond to Defendant’s discovery requests, appear for deposition,

and/or is or becomes nonresponsive to Plaintiffs’ counsel, Defendant shall be permitted to

prepare a motion to dismiss that Selected Plaintiff’s claims and to serve written discovery on and

depose a replacement Plaintiff.”). Accordingly, the dismissal of Mr. Godfrey and Mr. Archero-

Rochero’s claims is contemplated pursuant to the procedures put into place for this case pursuant

to the Supplemental Scheduling Order.

          This is not a case where Plaintiffs’ counsel is directly responsible for Mr. Godfrey and

Mr. Archero-Rochero’s failure to provide timely discovery responses or respond regarding

deposition scheduling; other Selected Plaintiffs in this case have served signed responses to

Defenders’ discovery requests and have appeared for deposition. Here, Mr. Godfrey and Mr.

Archero-Rochero have been given ample opportunity to cooperate and participate in discovery in

this action or respond to their own counsel but have failed to do so. As a result, no lesser

sanction than dismissal would suffice for their failure to prosecute their claims. See Rivet v.

Office Depot, Inc., No. 2:12-02992, 2015 U.S. Dist. LEXIS 171175, at *14 (D. N.J. Dec. 22,

2015) (“It is difficult to fathom a lesser sanction that would adequately address [opt-in

plaintiffs’] non-responsiveness”).




45436432 v3                                      4
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 8 of 9 PageID #: 5957




          WHEREFORE, Defenders respectfully requests that this Court enter an Order

dismissing the claims of Greg Godfrey and Evian Archero-Rochero from this lawsuit with

prejudice.


Dated: April 28, 2021                         BURR & FORMAN LLP

                                              /s/ J. Cory Falgowski
                                              J. Cory Falgowski (No. 4546)
                                              1201 N. Market Street, Suite 1407
                                              Wilmington, DE 19801
                                              Telephone: (302) 830-2312
                                              Facsimile: (302) 397-2566
                                              Email: jfalgowski@burr.com

                                                       -and-

                                              K. Bryance Metheny (Pro Hac Vice)
                                              Ronald W. Flowers, Jr. (Pro Hac Vice)
                                              Martin E. Burke (Pro Hac Vice)
                                              H. Carlton Hilson (Pro Hac Vice)
                                              420 N. 20th Street, Suite 3400
                                              Birmingham, Alabama 35203
                                              Telephone: (205) 251-3000
                                              Facsimile: (205) 458-5100
                                              Email: bmetheny@burr.com
                                                     rflowers@burr.com
                                                     mburke@burr.com
                                                     chilson@burr.com

                                              Counsel for Defendant




45436432 v3                               5
 Case 1:18-cv-00470-SB Document 230 Filed 04/28/21 Page 9 of 9 PageID #: 5958




                                CERTIFICATE OF SERVICE

      I, J. Cory Falgowski, hereby certify that on this 28th day of April, 2021, the foregoing
document was served by Notice of Electronic Filing to the following:

TRIEF & OLK                                   COHN LIFLAND PEARLMAN
Ted E. Trief                                  HERRMANN & KNOPF LLP
Barbara Olk                                   Peter S. Pearlman
Shelly L. Friedland                           Park 80 Plaza West One
Eyal Dror                                     250 Pehle Avenue
750 3rd Avenue, Suite 2902                    Suite 401
New York, NY 10017                            Saddle Brook, NJ 07663
Telephone: (212) 486-6060                     Telephone: (201) 845-9600
Email: ttrief@triefandolk.com                 Email: psp@njlawfirm.com


RIGRODSKY LAW, P.A.                           THE LAW OFFICE OF
Herbert W. Mondros                            MACY D. HANSON, PLLC
300 Delaware Avenue                           Macy D. Hanson
Suite 210                                     The Echelon Center
Wilmington, DE 19801                          102 First Choice Drive
Telephone: (302) 295-5310                     Madison, MS 39110
Facsimile: (302) 654-7530                     Telephone: (601) 853-9521
hwm@rl-legal.com                              Email: macy@macyhanson.com


                                                  /s/ J. Cory Falgowski
                                                  J. Cory Falgowski (No. 4546)




45436432 v3                                   6
